Citation Nr: 1342309	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected right foot plantar fasciitis.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from February 1995 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, granted service connection for right and left foot plantar fasciitis and assigned each an initial 10 percent rating.  The Veteran filed a notice of disagreement (NOD) in October 2007, and the RO issued a statement of the case (SOC) in November 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) later that month. 

In December 2011, the Board increased the initial ratings for the Veteran's bilateral foot disability to 20 percent, and found that a 30 percent rating was not warranted.  The Board also remanded the 20 percent ratings on an extraschedular basis.  The Veteran appealed the December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a Memorandum Decision, setting aside the Board decision, and remanding the matter on appeal to the Board for further development consistent with the Court's decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents, other than the August 2013 Appellant's Brief, pertinent to the present appeal.

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in the December 2011 Board decision, it was noted that the matter of entitlement to service connection for bilateral knee disability, to include as secondary to service-connected right and left foot plantar fasciitis appeared to have been raised by the record.  As such, the issue was referred to the RO for appropriate action.  The record does not reflect that the RO has addressed this issue.  Therefore, this matter is again referred to the RO  appropriate action.

REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  

Here, as noted, a September 2007 rating decision granted service connection for the Veteran's right foot and left foot plantar fasciitis and assigned initial ratings of 10 percent, each, effective May 8, 2007 (the day after the date of the Veteran's discharge from active duty).  In her November 2008 substantive appeal, and in a May 2009 statement, the Veteran indicated that 20 percent ratings would satisfy her appeal.

In a December 2011 decision, the Board awarded higher initial ratings of 20 percent, each, for right foot and left foot plantar fasciitis , effective from May 8, 2007.  

Initially, the Board observes that it has been over three years since the Veteran has undergone a comprehensive VA examination for her bilateral foot disability. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The Board notes, however, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159  (2012); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Indeed, the Veteran indicated in November 2008 and May 2009 statements that a 20 percent rating for each foot would satisfy her appeal.  However she appealed to the Court the December 2011 decision in which the Board increased each initial rating to 20 percent.  The Board finds that, collectively, this evidence suggests possible worsening of each disability, warranting a new examination to determine the current level of severity of the Veteran's service-connected right foot and left foot plantar fasciitis.

Hence, the RO should arrange for the Veteran to undergo examination, by an appropriate medical professional, at a VA facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claims for higher ratings (which emanate from awards of service connection, or "original claims").  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the examination sent to her by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

VA treatment records dated through June 2010 have been associated with the Veteran's claims file; however, more recent VA treatment records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent records of VA treatment of the Veteran since June 1, 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent  private records.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of each claim should include consideration of whether "staged ratings" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999) are appropriate.  The RO should consider all evidence added to the record since the last adjudication of the claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since June 1, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent  private records.


Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of her feet, by an appropriate medical provider, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, along with all relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

For each foot, the examiner should render findings as to all symptoms associated with the Veteran's plantar fasciitis, and the functional effects associated with such symptoms.  Also for each foot, considering the Veteran's collective symptoms and impairment, the examiner should provide an assessment as to whether the plantar fasciitis is more accurately described as "moderate," "moderately severe" or "severe".

Further, the examiner should indicate whether the record reflects any change(s) in the severity of either disability at any point since the September 2007 effective date of the award of service connection.  If so, he or she should indicate the approximate date of the change(s) and  the degree of severity of the disability on each date.

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a)copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken to avoid further remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims for ratings greater than 20 percent, each, for right and left plantar fasciitis, in light of all pertinent evidence (to particularly include all that added to the record since and the last r legal authority (to include consideration of staged rating, pursuant Fenderson (cited above)).

8.  If the benefit sought on appeal is denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

